Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 23, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  143045                                                                                                               Justices




  ANTHONY TILLER,

                 Petitioner-Appellant,

  v                                                                  SC: 143045
                                                                     CoA: 300494
  DEPARTMENT OF CORRECTIONS,

             Respondent-Appellee.
  ___________________________________

                  On order of the Chief Justice, petitioner-appellant having failed to pay the
  partial filing fee as required by the order of June 1, 2011, the Clerk of the Court is hereby
  directed to close this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 23, 2011                     _________________________________________
           jam                                                                  Clerk